Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.		This Office Action is responsive to the preliminary amendment filed 5/27/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/27/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 22 recites the limitation “the another device”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Panchapakesan et al (US 2016/0315920) in view of Panchapakesan et al (US 2018/0337889).
Regarding claim 21, Groat et al teaches a computer-implemented method comprising:
communicating a payload of the packet to a device via an unencrypted communication tunnel (par [0085], lines 1-5, which disclose transmitting packet payloads over an unencrypted tunnel); and
communicating an identifier of the payload and a header of the packet to the device via an encrypted communication tunnel (fig. 3B & par [0082], which disclose encrypting the packet header and transmitting the MT6D packet header over an encrypted tunnel before appending the header back with the original packet); thereby causing the device to combine the header received via the encrypted communication tunnel with the packet received via the unencrypted communication tunnel (par [0079], [0082] and [0085], which disclose reconstructing the original packet by appended the packet header, transmitted over the encrypted tunnel, with the packet payload with the header that was transmitted over the unencrypted tunnel, at the destination device).
Groat et al does not explicitly teach determining that a level of encryption of a packet meets a threshold.
Panchapakesan et al further teaches determining that a level of encryption of a packet meets a threshold (par [0020], which discloses implementing an encryption rule specifying the encryption level associated with a transmitted packet).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al would provide the predictive result of providing more flexibility when transmitting secure content by allowing for various encryption levels to be assigned to transmitted packets traffic, using encryption rules (as disclosed in par [0019] of Panchapakesan et al), which would allow the disclosure of Groat et al a wider range of secure level of packet transmission by allowing Groat et al to adjust encryption levels of the transmitted secure packets in the event that certain packet data only a requires lower or higher levels of encryption.
Regarding claim 22, Groat et al and Panchapakesan et al teach the limitations of claim 21.
Groat et al further teaches wherein the encrypted communication tunnel and the unencrypted communication tunnel are established between the device and the another device (fig. 3B, par [0082], and [0085], which disclose transmitting the packet payload and header data via intermediary MT6D devices).
Regarding claim 23, Groat et al and Panchapakesan et al teach the limitations of claim 21.
Groat et al further teaches wherein the device is intermediary to a client and a server and the packet is communicated between the client and the server (fig. 3A-3B, which disclose transmitted data between a plurality of source/destination devices via the intermediary MT6D devices).
Regarding claim 24, Groat et al and Panchapakesan et al teach the limitations of claim 21.
Groat et al further teaches wherein the identifier of the payload comprises a digest of at least a portion of the payload (fig. 5, ‘520).

Regarding claim 25, Groat et al does not explicitly teach wherein the threshold comprises a type of encryption and encryption level.
Panchapakesan et al further teaches wherein the threshold comprises a type of encryption (par [0049], lines 1-5) and encryption level (par [0047], lines 12-16, which discloses applying various encryption levels to the transmitted packets).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al according to the motivation previously addressed regarding claim 21.

Regarding claim 26, Groat et al does not explicitly teach determining that the level of encryption of the packet meets the threshold in accordance with a communication protocol identified for the packet.
Panchapakesan et al further teaches determining that the level of encryption of the packet meets the threshold in accordance with a communication protocol identified for the packet (par [0047], lines 12-16 & par [0049], lines 1-5, which disclose the encryption levels applied for different packet traffic types and the security types required for each secure communication session).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al according to the motivation previously addressed regarding claim 21.

Regarding claim 27, Groat et al does not explicitly teach determining that the header of the packet identifies an existing connection.
Panchapakesan et al further teaches determining that the header of the packet identifies an existing connection (par [0048], lines 12-16 & par [0056], lines 14-18, which discloses determining if an encrypted channel is active or open).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al according to the motivation previously addressed regarding claim 21.

Regarding claim 28, Groat et al teaches a system comprising:
a device in communication with another device via an encrypted communication tunnel (par [0082-0083], which discloses transmitting packets over an encrypted tunnel) and unencrypted communication tunnel (par [0085], lines 1-5, which disclose transmitting packet payloads over an unencrypted tunnel); 
communicate a payload of the packet to the another device via the unencrypted communication tunnel (fig. 3A and par [0085], lines 1-5, which disclose transmitting packet payloads over an unencrypted tunnel to a receiving device); 
communicate an identifier of the payload and a header of the packet to the another device via an encrypted communication tunnel (fig. 3B & par [0082], which disclose encrypting the packet header and transmitting the MT6D packet header over an encrypted tunnel before appending the header back with the original packet); the second device to combine the header received via the encrypted communication tunnel with the packet received via the unencrypted communication tunnel (par [0079], [0082] and [0085], which disclose reconstructing the original packet by appended the packet header, transmitted over the encrypted tunnel, with the packet payload with the header that was transmitted over the unencrypted tunnel, at the destination device).
Groat et al does not explicitly teach determining that a level of encryption of a packet meets a threshold.
Panchapakesan et al further teaches determining that a level of encryption of a packet meets a threshold (par [0020], which discloses implementing an encryption rule specifying the encryption level associated with a transmitted packet).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al would provide the predictive result of providing more flexibility when transmitting secure content by allowing for various encryption levels to be assigned to transmitted packets traffic, using encryption rules (as disclosed in par [0019] of Panchapakesan et al), which would allow the disclosure of Groat et al a wider range of secure level of packet transmission by allowing Groat et al to adjust encryption levels of the transmitted secure packets in the event that certain packet data only a requires lower or higher levels of encryption.
Regarding claim 29, Groat et al and Panchapakesan et al teach the limitations of claim 28.
Groat et al further teaches wherein the encrypted communication tunnel and the unencrypted communication tunnel are established between the device and the another device (fig. 3B, par [0082], and [0085], which disclose transmitting the packet payload and header data via intermediary MT6D devices).
Regarding claim 30, Groat et al and Panchapakesan et al teach the limitations of claim 28.
Groat et al further teaches wherein the device and the another device are intermediary to a client and a server and the packet is communicated between the client and the server (fig. 3A-3B, which disclose transmitted data between a plurality of source/destination devices via the intermediary MT6D devices).
Regarding claim 31, Groat et al and Panchapakesan et al teach the limitations of claim 28.
Groat et al further teaches wherein the identifier of the payload comprises a digest of at least a portion of the payload (fig. 5, ‘520).

Regarding claim 32, Groat et al does not explicitly teach wherein the threshold comprises a type of encryption and encryption level.
Panchapakesan et al further teaches wherein the threshold comprises a type of encryption (par [0049], lines 1-5) and encryption level (par [0047], lines 12-16, which discloses applying various encryption levels to the transmitted packets).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al according to the motivation previously addressed regarding claim 28.

Regarding claim 33, Groat et al does not explicitly teach wherein the device is to determine that the level of encryption of the packet meets the threshold in accordance with a communication protocol identified for the packet.
Panchapakesan et al further teaches wherein the device is to determine that the level of encryption of the packet meets the threshold in accordance with a communication protocol identified for the packet (par [0047], lines 12-16 & par [0049], lines 1-5, which disclose the encryption levels applied for different packet traffic types and the security types required for each secure communication session).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al according to the motivation previously addressed regarding claim 28.

Regarding claim 34, Groat et al does not explicitly teach wherein the device is to determine that the header of the packet identifies an existing connection.
Panchapakesan et al further teaches wherein the device is to determine that the header of the packet identifies an existing connection (par [0048], lines 12-16 & par [0056], lines 14-18, which discloses determining if an encrypted channel is active or open).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al according to the motivation previously addressed regarding claim 28.

Regarding claim 35, Groat et al teaches a non-transitory computer readable medium storing program instructions for causing one or more processors of a device (fig. 3A-3B) to:
a device in communication with another device via an encrypted communication tunnel (par [0082-0083], which discloses transmitting packets over an encrypted tunnel) and unencrypted communication tunnel (par [0085], lines 1-5, which disclose transmitting packet payloads over an unencrypted tunnel); 
communicate a payload of the packet to the another device via the unencrypted communication tunnel (fig. 3A and par [0085], lines 1-5, which disclose transmitting packet payloads over an unencrypted tunnel to a receiving device); 
communicate an identifier of the payload and a header of the packet to the another device via an encrypted communication tunnel (fig. 3B & par [0082], which disclose encrypting the packet header and transmitting the MT6D packet header over an encrypted tunnel before appending the header back with the original packet); the another device to combine the header received via the encrypted communication tunnel with the packet received via the unencrypted communication tunnel (par [0079], [0082] and [0085], which disclose reconstructing the original packet by appended the packet header, transmitted over the encrypted tunnel, with the packet payload with the header that was transmitted over the unencrypted tunnel, at the destination device).
Groat et al does not explicitly teach determining that a level of encryption of a packet meets a threshold.
Panchapakesan et al further teaches determining that a level of encryption of a packet meets a threshold (par [0020], which discloses implementing an encryption rule specifying the encryption level associated with a transmitted packet).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al would provide the predictive result of providing more flexibility when transmitting secure content by allowing for various encryption levels to be assigned to transmitted packets traffic, using encryption rules (as disclosed in par [0019] of Panchapakesan et al), which would allow the disclosure of Groat et al a wider range of secure level of packet transmission by allowing Groat et al to adjust encryption levels of the transmitted secure packets in the event that certain packet data only a requires lower or higher levels of encryption.
Regarding claim 36, Groat et al and Panchapakesan et al teach the limitations of claim 35.
Groat et al further teaches wherein the identifier of the payload comprises a digest of at least a portion of the payload (fig. 5, ‘520).

Regarding claim 37, Groat et al does not explicitly teach wherein the threshold comprises a type of encryption and encryption level.
Panchapakesan et al further teaches wherein the threshold comprises a type of encryption (par [0049], lines 1-5) and encryption level (par [0047], lines 12-16, which discloses applying various encryption levels to the transmitted packets).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al according to the motivation previously addressed regarding claim 35.

Regarding claim 38, Groat et al and Panchapakesan et al teach the limitations of claim 35.
Groat et al further teaches wherein the packet is communicated between the client and the server and retrieved by the device (fig. 3A-3B, which disclose transmitted data between a plurality of source/destination devices via the intermediary MT6D devices).
Regarding claim 39, Groat et al does not explicitly teach storing program instructions for causing the one or more processors of the device to determine that the level of encryption of the packet meets the threshold in accordance with a communication protocol identified for the packet.
Panchapakesan et al further teaches storing program instructions for causing the one or more processors of the device to determine that the level of encryption of the packet meets the threshold in accordance with a communication protocol identified for the packet (par [0047], lines 12-16 & par [0049], lines 1-5, which disclose the encryption levels applied for different packet traffic types and the security types required for each secure communication session).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al according to the motivation previously addressed regarding claim 35.

Regarding claim 40, Groat et al does not explicitly teach storing program instructions for causing the one or more processors of the device to determine that the header of the packet identifies an existing connection.
Panchapakesan et al further teaches storing program instructions for causing the one or more processors of the device to determine that the header of the packet identifies an existing connection (par [0048], lines 12-16 & par [0056], lines 14-18, which discloses determining if an encrypted channel is active or open).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the encrypted packet tunneling embodiment of Panchapakesan et al within the transmitted packet privacy authenticating system of Groat et al according to the motivation previously addressed regarding claim 35.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220927